                       Case 2:17-cv-07732-DSF-JPR Document 206 Filed 01/04/19 Page 1 of 41 Page ID #:2367




                           1   David L. Evans (State Bar No. 155634)
                               dlevans@hamricklaw.com
                           2   Thomas P. Schmidt (State Bar No. 157831)
                               tschmidt@hamricklaw.com
                           3   Jeff Poole (State Bar No. 291783)
                               jpoole@hamricklaw.com
                           4   HAMRICK & EVANS, LLP
                               2600 West Olive Avenue, Suite 1020
                           5   Burbank, California 91505
                               Telephone No.: (818) 763-5292
                           6   Fax No.: (818) 763-2308
                           7   Attorneys for Defendant, Counter-
                               Claimant, Third-Party Plaintiff, and
                           8   Third-Party Defendant
                               HI-SHEAR CORPORATION
                           9
                         10                         UNITED STATES DISTRICT COURT
HAMRICK & EVANS, LLP




                         11                       CENTRAL DISTRICT OF CALIFORNIA
                         12
                               CITY OF TORRANCE,                            Case No.: 2:17-cv-07732-DSF-JPR
                         13                                                 (Case assigned to Hon. Dale S. Fischer)
                                           Plaintiff,
                         14          v.                           HI-SHEAR CORPORATION'S
                                                                  THIRD AMENDED THIRD-PARTY
                         15    HI-SHEAR CORPORATION, a Delaware COMPLAINT FOR:
                               corporation, d/b/a LISI AEROSPACE,
                         16                                       1. CONTRIBUTION UNDER
                                            Defendant.               CERCLA
                         17                                       2. COST RECOVERY UNDER
                                                                     CERCLA
                         18                                       3. DECLARATORY RELIEF UNDER
                               HI-SHEAR CORPORATION,                 CERCLA
                         19                                       4. CONTRIBUTION UNDER THE
                                            Counter-Claimant,        CARPENTER-PRESLEY-TANNER
                         20          v.                              HAZARDOUS SUBSTANCES ACT
                                                                  5. DECLARATORY RELIEF UNDER
                         21    CITY OF TORRANCE,                     THE CARPENTER-PRESLEY-
                                                                     TANNER HAZARDOUS
                         22                 Counter-Defendant.       SUBSTANCES ACT
                                                                  6. TOTAL INDEMNITY
                         23                                       7. EQUITABLE INDEMNITY
                               HI-SHEAR CORPORATION,
                         24
                                           Third-Party Plaintiff,           Complaint Filed: 10/23/2017
                         25          v.
                                                                      Trial Date:  None Set
                         26    SHERIDAN-GRAY, INC., a California
                               corporation; L & F INDUSTRIES, INC., a DEMAND FOR JURY TRIAL
                         27    California corporation; EFCO, INC., a
                               Pennsylvania corporation, d/b/a ERIE
                         28    PRESS SYSTEMS; The estate of
                                                                      -1-
                                          HI-SHEAR CORPORATION'S THIRD AMENDED THIRD-PARTY COMPLAINT
                       Case 2:17-cv-07732-DSF-JPR Document 206 Filed 01/04/19 Page 2 of 41 Page ID #:2368



                               ELISABETH P. FRUDENFELD, a
                           1   deceased individual; the executor,
                               administrator, or trustee of the estate of
                           2   ELISABETH P. FRUDENFELD, a
                               deceased individual; the estate of KARL
                           3   FRUDENFELD; the executor,
                               administrator, or trustee of the estate of
                           4   KARL FRUDENFELD a deceased
                               individual; the trustees of a certain
                           5   TRUST AGREEMENT DATED
                               NOVEMBER 1, 1977, BETWEEN KARL
                           6   FRUDENFELD AND ELISABETH P.
                               FRUDENFELD; KARLA
                           7   FRUDENFELD, an individual; the
                               trustees of a certain FREDRICK AND
                           8   MARGARET SUTTON TRUST; CRAIG
                               FRUDENFELD, an individual, as
                           9   custodian for ALEXANDER
                               FRUDENFELD, AARON
                         10    FRUDENFELD, and WENDI
HAMRICK & EVANS, LLP




                               FRUDENFELD; ALEXANDER
                         11    FRUDENFELD, an individual; AARON
                               FRUDENFELD, an individual; WENDI
                         12    FRUDENFELD, an individual; LAURI
                               COOK, an individual, as custodian for
                         13    MARINA COOK; MARINA COOK, an
                               individual; ARBA, INC., a California
                         14    corporation; PAT SIMMONS GOLF
                               COMPANY aka PAT SIMMONS GOLF
                         15    CO., a business entity form unknown;
                               SAMUEL P. SIMMONS d/b/a PAT
                         16    SIMMONS, INC., a business entity form
                               unknown; SIMMONS
                         17    INTERNATIONAL CORP., a business
                               entity form unknown; SIMMONS
                         18    INTERNATIONAL, INC., an Arizona
                               corporation; SIMMONS
                         19    INTERNATIONAL SPORTING GOODS,
                               INC., a California corporation; PAT
                         20    SIMMONS GOLF, LLC, an Arizona
                               limited liability company; GOLF TECH,
                         21    INC., a California corporation; THE
                               GOLF FACTORY, INC., a corporation of
                         22    unknown origin; LYMAN E. EDDY
                               COMPANY, a California corporation aka
                         23    LYMAN E. EDDY CO.; RING-O-STEEL
                               CORPORATION, a California
                         24    corporation; CALIFORNIA METAL
                               PRODUCTS, INC., a California
                         25    corporation; ROBINSON HELICOPTER
                               COMPANY, INCORPORATED, a
                         26    California corporation; RHI HOLDINGS,
                               INC., a Delaware corporation;
                         27    FAIRCHILD CORPORATION, a
                               Delaware corporation; ARCONIC, INC., a
                         28    Pennsylvania corporation; SOLARAY
                                                                      -2-
                                          HI-SHEAR CORPORATION'S THIRD AMENDED THIRD-PARTY COMPLAINT
                       Case 2:17-cv-07732-DSF-JPR Document 206 Filed 01/04/19 Page 3 of 41 Page ID #:2369



                               INDUSTRIES, INC., a California
                           1   corporation; DASCO ENGINEERING
                               CORPORATION, a California
                           2   corporation; LONGREN AIRCRAFT
                               COMPANY, INC., a California
                           3   corporation; MAGELLAN AEROSPACE,
                               MIDDLETOWN, an Ohio corporation;
                           4   HF GROUP, INC., a California
                               corporation; RECREATIONAL VANS,
                           5   INC., a California corporation; R.G.
                               HARRIS CO., a California Corporation;
                           6   ROBERT G. HARRIS, an individual; the
                               estate of ROBERT G. HARRIS; the
                           7   executor, administrator, or trustee of the
                               estate of ROBERT G. HARRIS;
                           8   EXCELLON TECHNOLOGIES, LLC, a
                               California limited liability company, d/b/a
                           9   EXCELLON AUTOMATION;
                               EXCELLON ACQUISITIONS, LLC, an
                         10    Oregon limited liability company;
HAMRICK & EVANS, LLP




                               TURNING POINT CAPITAL, LLC, an
                         11    Oregon limited liability company;
                               ESTERLINE TECHNOLOGIES
                         12    CORPORATION, a Delaware
                               corporation; JOSHMO, LLC, an Oregon
                         13    limited liability company; DEBRA-
                               ADKINS MESSENGER and JERRY LEE
                         14    HEUER, trustees of the ADKINS
                               FAMILY TRUST, ESTABLISHED
                         15    APRIL 16, 1991; SBL PROPERTIES,
                               LLC, a California limited liability
                         16    company; DCH TL HOLDINGS, LLC, a
                               Delaware limited liability company, d/b/a
                         17    Torrance Toyota, d/b/a Torrance Scion;
                               S.B.L. AUTO, INC. d/b/a SOUTH BAY
                         18    LEXUS, a California corporation; THE
                               UNITED STATES OF AMERICA,
                         19    DEPARTMENT OF DEFENSE,
                               DEPARTMENT OF THE ARMY;
                         20    VIRGIL C. JOHNSON and JAMES R.
                               STRUTZEL d/b/a JOHNSON &
                         21    STRUTZEL, a general partnership d/b/a
                               MAYFLOWER TRAILER; JOHNSON &
                         22    STRUTZEL CO., a California
                               corporation; COAST TRAILER
                         23    MANUFACTURING CO., a California
                               corporation; BRITTAIN INDUSTRIES,
                         24    INC., a California corporation; NARCO
                               SCIENTIFIC, INC., a Delaware
                         25    corporation aka NARCO SCIENTIFIC
                               INDUSTRIES, INC.; the estate of
                         26    MARTIN GILTSCH JR. d/b/a GILTSCH
                               MANUFACTURING CO.; the executor,
                         27    administrator, or trustee of the estate of
                               MARTIN GILTSCH JR. d/b/a GILTSCH
                         28    MANUFACTURING CO.; GILTSCH
                                                                       -3-
                                          HI-SHEAR CORPORATION'S THIRD AMENDED THIRD-PARTY COMPLAINT
                       Case 2:17-cv-07732-DSF-JPR Document 206 Filed 01/04/19 Page 4 of 41 Page ID #:2370



                               MANUFACTURING CO., a business
                           1   entity form unknown; INTERNATIONAL
                               PRODUCTS, INC. aka
                           2   INTERNATIONAL PRODUCTS
                               COMPANY, INC. aka IPC, INC., a
                           3   corporation of unknown origin; and ROES
                               1 to 10, inclusive,
                           4
                                             Third-Party Defendants.
                           5
                           6
                                       Defendant, Counter-Claimant, Third-Party Plaintiff, and Third-Party
                           7
                               Defendant HI-SHEAR CORPORATION, a Delaware corporation sued and served
                           8
                               herein as HI-SHEAR CORPORATION, a Delaware corporation, d/b/a LISI
                           9
                               AEROSPACE ("Hi-Shear") hereby alleges as follows against the following
                         10
HAMRICK & EVANS, LLP




                               enumerated Third-Party Defendants:
                         11
                                       a.    SHERIDAN-GRAY, INC., a California corporation (“Sheridan-Gray");
                         12
                                             L & F INDUSTRIES, INC., a California corporation (a corporate
                         13
                                             successor to Sheridan-Gray) (“L&F”); EFCO, INC., a Pennsylvania
                         14
                                             corporation, d/b/a ERIE PRESS SYSTEMS (a corporate successor to
                         15
                                             Sheridan-Gray and/or L&F) ("EFCO);
                         16
                                       b.    The estate of ELISABETH P. FRUDENFELD; the executor,
                         17
                                             administrator, or trustee of the estate of ELISABETH P.
                         18
                                             FRUDENFELD; the estate of KARL FRUDENFELD; the executor,
                         19
                                             administrator, or trustee of the estate of KARL FRUDENFELD; 1 the
                         20
                         21
                         22    1
                                   As to Third-Party Defendants the estate of ELISABETH P. FRUDENFELD; the
                         23    executor, administrator, or trustee of the estate of ELISABETH P. FRUDENFELD;
                         24    the estate of KARL FRUDENFELD; and the executor, administrator, or trustee of
                         25    the estate of KARL FRUDENFELD, and to the extent CERCLA does not preempt
                         26    California Code of Civil procedure section 366.2 et seq., Hi-Shear only seeks
                         27    damages within the limits and coverage of each of these Defendants' applicable
                         28    insurance policies.
                                                                        -4-
                                            HI-SHEAR CORPORATION'S THIRD AMENDED THIRD-PARTY COMPLAINT
                       Case 2:17-cv-07732-DSF-JPR Document 206 Filed 01/04/19 Page 5 of 41 Page ID #:2371




                           1               trustees of a certain TRUST AGREEMENT DATED NOVEMBER 1,
                           2               1977, BETWEEN KARL FRUDENFELD AND ELISABETH P.
                           3               FRUDENFELD; KARLA FRUDENFELD, an individual; the trustees
                           4               of a certain FREDRICK AND MARGARET SUTTON TRUST;
                           5               CRAIG FRUDENFELD, an individual, as custodian for
                           6               ALEXANDER FRUDENFELD, AARON FRUDENFELD, and
                           7               WENDI FRUDENFELD; ALEXANDER FRUDENFELD, an
                           8               individual; AARON FRUDENFELD, an individual; WENDI
                           9               FRUDENFELD, an individual; and LAURI COOK, an individual, as
                         10                custodian for MARINA COOK; MARINA COOK, an individual
HAMRICK & EVANS, LLP




                         11                (collectively the "Frudenfeld Third-Party Defendants");
                         12          c.    ARBA, INC., a California corporation ("Arba");
                         13          d.    PAT SIMMONS GOLF COMPANY aka PAT SIMMONS GOLF CO.,
                         14                a business entity form unknown; SAMUEL P. SIMMONS d/b/a PAT
                         15                SIMMONS, INC., a business entity form unknown (a corporate
                         16                successor to PAT SIMMONS GOLF COMPANY aka PAT SIMMONS
                         17                GOLF CO.); SIMMONS INTERNATIONAL CORP., a business entity
                         18                form unknown (a corporate successor to PAT SIMMONS GOLF
                         19                COMPANY aka PAT SIMMONS GOLF CO.); SIMMONS
                         20                INTERNATIONAL, INC., an Arizona corporation (a corporate
                         21                successor to PAT SIMMONS GOLF COMPANY aka PAT SIMMONS
                         22                GOLF CO.); SIMMONS INTERNATIONAL SPORTING GOODS,
                         23                INC., a California corporation (a corporate successor to PAT
                         24                SIMMONS GOLF COMPANY aka PAT SIMMONS GOLF CO.); and
                         25                PAT SIMMONS GOLF, LLC, an Arizona limited liability company (a
                         26                corporate successor to PAT SIMMONS GOLF COMPANY aka PAT
                         27                SIMMONS GOLF CO.) (collectively "Pat Simmons");
                         28    ///
                                                                      -5-
                                          HI-SHEAR CORPORATION'S THIRD AMENDED THIRD-PARTY COMPLAINT
                       Case 2:17-cv-07732-DSF-JPR Document 206 Filed 01/04/19 Page 6 of 41 Page ID #:2372




                           1         e.    GOLF TECH, INC., a California corporation (formerly PACIFIC
                           2               CASCADE MACHINE AND TOOL, a business entity form unknown);
                           3               THE GOLF FACTORY, INC., a corporation of unknown origin (a
                           4               corporate successor to GOLF TECH, INC.) (collectively “Golf Tech”);
                           5         f.    LYMAN E. EDDY COMPANY, a California corporation aka LYMAN
                           6               E. EDDY CO.; RING-O-STEEL CORPORATION, a California
                           7               corporation; and CALIFORNIA METAL PRODUCTS, INC., a
                           8               California corporation (collectively “Lyman”);
                           9         g.    ROBINSON HELICOPTER COMPANY, INCORPORATED, a
                         10                California corporation ("Robinson");
HAMRICK & EVANS, LLP




                         11          h.    RHI HOLDINGS, INC., a Delaware corporation (formerly REXNORD
                         12                HOLDINGS, INC., a Delaware corporation, which is a corporate
                         13                successor to REXNORD, INC., a Wisconsin corporation) (“Rexnord”);
                         14                FAIRCHILD CORPORATION, a Delaware corporation (“Fairchild”);
                         15                ARCONIC, INC., a Pennsylvania corporation (formerly ALCOA, INC.,
                         16                a Delaware corporation) ("Arconic");
                         17          i.    SOLARAY, INC., a California corporation ("Solaray");
                         18          j.    DASCO ENGINEERING CORPORATION, a California corporation
                         19                ("Dasco");
                         20          k.    LONGREN AIRCRAFT COMPANY, INC., a California corporation
                         21                (formerly HAMPDEN WENTWORTH and GORDON F.
                         22                CRONKHITE, a general partnership, d/b/a LONGREN AIRCRAFT
                         23                COMPANY, a limited partnership) (“Longren”);
                         24          l.    MAGELLAN AEROSPACE, MIDDLETOWN, an Ohio corporation
                         25                (formerly AERONCA, INC., an Ohio corporation and/or AERONCA
                         26                MANUFACTURING CORPORATION, an Ohio corporation)
                         27                ("Magellan");
                         28    ///
                                                                      -6-
                                          HI-SHEAR CORPORATION'S THIRD AMENDED THIRD-PARTY COMPLAINT
                       Case 2:17-cv-07732-DSF-JPR Document 206 Filed 01/04/19 Page 7 of 41 Page ID #:2373




                           1           m.    HF GROUP, INC., a California corporation (formerly HOUSTON
                           2                 FEARLESS 76, INC., a California corporation, who was formerly
                           3                 HORKEY-MOORE ASSOCIATES, a division of HOUSTON
                           4                 FEARLESS CORP. a corporation of unknown origin, who was
                           5                 formerly HORKEY AND ASSOCIATES, a California corporation)
                           6                 ("HF Group");
                           7           n.    RECREATIONAL VANS, INC., a California corporation ("RVI");
                           8           o.    R. G. HARRIS CO., a California Corporation ("R.G. Harris Co.") and
                           9                 ROBERT G. HARRIS, an individual or the estate of ROBERT G.
                         10                  HARRIS or the executor, administrator, or trustee of the estate of
HAMRICK & EVANS, LLP




                         11                  ROBERT G. HARRIS2 ("Robert Harris") (collectively the "Harris
                         12                  Third-Party Defendants");
                         13            p.    EXCELLON TECHNOLOGIES, LLC, a California limited liability
                         14                  company, d/b/a EXCELLON AUTOMATION and EXCELLON
                         15                  ACQUISITIONS, LLC, an Oregon limited liability company
                         16                  (corporate successors to EXCELLON AUTOMATION CO., a
                         17                  corporation of unknown origin, but doing business in California)
                         18                  (collectively "Excellon"); TURNING POINT CAPITAL, LLC, an
                         19                  Oregon limited liability company (a corporate successor to
                         20                  EXCELLON AUTOMATION CO., a corporation of unknown origin,
                         21                  but doing business in California) ("Turning Point"); and ESTERLINE
                         22                  TECHNOLOGIES CORPORATION, a Delaware corporation (a
                         23                  corporate successor to EXCELLON AUTOMATION CO., a
                         24
                         25    2
                                   As to Third-Party Defendant Robert Harris, and to the extent CERCLA does not
                         26    preempt California Code of Civil procedure section 366.2 et seq., Hi-Shear only
                         27    seeks damages within the limits and coverage of each of these Defendants'
                         28    applicable insurance policies.
                                                                         -7-
                                            HI-SHEAR CORPORATION'S THIRD AMENDED THIRD-PARTY COMPLAINT
                       Case 2:17-cv-07732-DSF-JPR Document 206 Filed 01/04/19 Page 8 of 41 Page ID #:2374




                           1              corporation of unknown origin, but doing business in California)
                           2              ("Esterline") (collectively the "Excellon Third-Party Defendants");
                           3        q.    JOSHMO, LLC, an Oregon limited liability company ("JOSHMO");
                           4        r.    DEBRA-ADKINS MESSENGER and JERRY LEE HEUER, trustees
                           5              of the ADKINS FAMILY TRUST, ESTABLISHED APRIL 16, 1991
                           6              (“Adkins”); and SBL PROPERTIES, LLC, a California limited liability
                           7              company ("SBL Properties");
                           8        s.    DCH TL HOLDINGS, LLC, a Delaware limited liability company,
                           9              d/b/a Torrance Toyota, d/b/a Torrance Scion (formerly RAAMCO
                         10               MOTORS, INC., a California corporation) ("DCH");
HAMRICK & EVANS, LLP




                         11         t.    S.B.L. AUTO, INC. d/b/a SOUTH BAY LEXUS, a California
                         12               corporation ("Lexus");
                         13         u.    THE UNITED STATES OF AMERICA, DEPARTMENT OF
                         14               DEFENSE, DEPARTMENT OF THE ARMY (the "Army");
                         15         v.    VIRGIL C. JOHNSON and JAMES R. STRUTZEL d/b/a JOHNSON
                         16               & STRUTZEL, a general partnership, d/b/a MAYFLOWER
                         17               TRAILER; and JOHNSON & STRUTZEL CO., a California
                         18               corporation (collectively “Johnson & Strutzel”);
                         19         w.    COAST TRAILER MANUFACTURING CO., a California corporation
                         20               (“Coast Trailer”);
                         21         x.    BRITTAIN INDUSTRIES, INC., a California corporation (a
                         22               subsidiary of NATIONAL AERONAUTICAL CORP., a Pennsylvania
                         23               corporation) (collectively “Brittain Industries”);
                         24         y.    NARCO SCIENTIFIC, INC. a Delaware corporation aka NARCO
                         25               SCIENTIFIC INDUSTRIES, INC. (“Narco Scientific”);
                         26         z.    The estate of MARTIN GILTSCH JR. d/b/a GILTSCH
                         27               MANUFACTURING CO.; the executor, administrator, or trustee of the
                         28               estate of MARTIN GILTSCH JR. d/b/a GILTSCH
                                                                      -8-
                                         HI-SHEAR CORPORATION'S THIRD AMENDED THIRD-PARTY COMPLAINT
                       Case 2:17-cv-07732-DSF-JPR Document 206 Filed 01/04/19 Page 9 of 41 Page ID #:2375




                           1                  MANUFACTURING CO.3; and GILTSCH MANUFACTURING CO.,
                           2                  a business entity form unknown (collectively “Giltsch
                           3                  Manufacturing”);
                           4           aa.    INTERNATIONAL PRODUCTS, INC. aka INTERNATIONAL
                           5                  PRODUCTS COMPANY, INC., aka IPC, INC., a corporation of
                           6                  unknown origin (“International Products”); and
                           7           bb.    ROES 1 through 10 (ROES 1 to 10 and all of the above Third-Party
                           8                  Defendants are collectively referred to as "Third-Party Defendants"):
                           9                             STATEMENT OF THE ACTION
                         10            1.     In response to the environmental contamination claims made against it
HAMRICK & EVANS, LLP




                         11    by Plaintiff and Counter-Defendant the CITY OF TORRANCE (the "City" or
                         12    "Plaintiff"), and in order to avoid or minimize its alleged liability in connection with
                         13    such claims, and in order to recover its own costs, Hi-Shear brings this Third-Party
                         14    Complaint against the Third-Party Defendants for Contribution and Cost Recovery
                         15    under the Comprehensive Environmental Response, Compensation and Liability Act
                         16    of 1980, as amended (“CERCLA”), Declaratory Relief under CERCLA,
                         17    Contribution under the California Hazardous Substances Act, Declaratory Relief
                         18    under the California Hazardous Substances Act, Total Indemnity, and Equitable
                         19    Indemnity (the "Third Party Claims"). The Third-Party Claims arise out of the same
                         20    transactions, occurrences and set of circumstances as the claims set forth in the
                         21    City's Complaint in this action.
                         22
                         23    3
                                   As to Third-Party Defendants the estate of MARTIN GILTSCH JR. d/b/a
                         24    GILTSCH MANUFACTURING CO. and the executor, administrator, or trustee of
                         25    the estate of MARTIN GILTSCH JR. d/b/a GILTSCH MANUFACTURING CO.,
                         26    and to the extent CERCLA does not preempt California Code of Civil procedure
                         27    section 366.2 et seq., Hi-Shear only seeks damages within the limits and coverage of
                         28    each of these Third-Party Defendants' applicable insurance policies.
                                                                         -9-
                                             HI-SHEAR CORPORATION'S THIRD AMENDED THIRD-PARTY COMPLAINT
                       Case 2:17-cv-07732-DSF-JPR Document 206 Filed 01/04/19 Page 10 of 41 Page ID
                                                        #:2376



                        1         2.     The alleged area of contamination for which Hi-Shear seeks relief is
                        2   certain real property in and around the north-east corner of the Torrance
                        3   Airport/Zamperini Field (the "Airport"). This includes approximately 14 acres of
                        4   real property owned by the City located at 2600 Skypark Drive, Torrance, CA ("Hi-
                        5   Shear Property"). Hi-Shear has leased the Hi-Shear Property from the City since
                        6   approximately 1954.
                        7         3.     Additionally, the alleged area of contamination for which Hi-Shear
                        8   seeks relief includes adjacent and nearby real property including, but not limited to:
                        9                a.      Real property located at 2530 Skypark Drive, Torrance, CA (the
                       10   "Robinson Property"). Hi-Shear is informed and believes, and based thereon alleges,
HAMRICK & EVANS, LLP




                       11   that the City owns this real property and that it either directly leases the Robinson
                       12   Property to Robinson or that the City leases the Robinson Property to Robinson,
                       13   who then subleases the Robinson Property to various unknown subtenants with the
                       14   City's permission.
                       15                b.      Real property located at 24701, 24707, and 24747 Crenshaw
                       16   Boulevard, Torrance, CA (the "Dasco Property"). Hi-Shear is informed and
                       17   believes, and based thereon alleges, that the City owns this real property and that it
                       18   either directly leases the Dasco Property to Dasco or that it leases the Dasco
                       19   Property to Robinson, who then subleases the Dasco Property to Dasco with the
                       20   City's permission.
                       21                c.      Real property located at 24751 and 24777 Crenshaw Boulevard,
                       22   Torrance, CA (the "Lexus Property"). Hi-Shear is informed and believes, and based
                       23   thereon alleges, that the City owns this real property and that the City either directly
                       24   leases the Lexus Property to Lexus and DCH, or that the City leases the Lexus
                       25   Property to Adkins, who then subleases the Lexus Property to Lexus and DCH with
                       26   the City's permission.
                       27                d.      Real property located just south of the Lexus Property, which
                       28   formerly housed an anti-aircraft missile battery, which was referred to as U.S. Nike
                                                                     -10-
                                        HI-SHEAR CORPORATION'S THIRD AMENDED THIRD-PARTY COMPLAINT
                       Case 2:17-cv-07732-DSF-JPR Document 206 Filed 01/04/19 Page 11 of 41 Page ID
                                                        #:2377



                        1   Missile Battery #57 (the "Nike Missile Battery Property"). The Nike Missile
                        2   Battery Property contained three underground missile silos, which each housed
                        3   conventional warhead Nike Ajax missiles. These silos also contained associated
                        4   hydraulic tanks and systems. The silos were also surrounded by barracks and other
                        5   defense structures, such as acid fueling stations and acid and chemical storage sheds.
                        6   Hi-Shear is informed and believes, and based thereon alleges, that the City owns this
                        7   real property and leased it to the Army from approximately 1955 to the mid-1970s.
                        8                e.    Real property located to the west of the Hi-Shear Property at
                        9   2700 Skypark Drive, Torrance, California, which is owned by the City and is
                       10   currently occupied by a Lowes Home Improvement store (the “Lowes Property”).
HAMRICK & EVANS, LLP




                       11         4.     All of the real properties referenced above, including the Hi-Shear
                       12   Property, the Robinson Property, the Dasco Property, the Lexus Property, the Nike
                       13   Missile Battery Property, and/or the Lowes Property, are referenced hereinafter as
                       14   the "Contaminated Properties."
                       15         5.     On or about October 23, 2017, the City filed a Complaint
                       16   (“Complaint”) against Hi-Shear setting forth the following causes of action: (1)
                       17   Response Costs under the Comprehensive Environmental Response, Compensation,
                       18   and Liability Act (“CERCLA”), 42 U.S.C. § 9607; (2) Declaratory Relief under
                       19   CERCLA, 42 U.S.C. § 9613; (3) Abatement of Imminent and Substantial
                       20   Endangerment, Resource Conservation and Recovery Act ("RCRA"), 42 U.S.C. §
                       21   6901 et seq.; (4) Response Costs, Indemnity, and Contribution under California
                       22   Superfund; (5) Breach of the 2004 Lease; (6) Nuisance; (7) Trespass; (8) Waste; (9)
                       23   Negligence, Negligence Per Se; and (10) Declaratory Relief under California Law.
                       24         6.     The City has demanded a jury trial.
                       25         7.     The City's Complaint alleges that that the Hi-Shear Property and the
                       26   other Contaminated Properties have become contaminated by a “release” and/or
                       27   threatened “release” of a hazardous substance within the meaning of Section
                       28   101(22) of CERCLA, 42 U.S.C. § 9601(22), allegedly consisting primarily of
                                                                    -11-
                                       HI-SHEAR CORPORATION'S THIRD AMENDED THIRD-PARTY COMPLAINT
                       Case 2:17-cv-07732-DSF-JPR Document 206 Filed 01/04/19 Page 12 of 41 Page ID
                                                        #:2378



                        1   halogenated volatile organic compounds (“HVOCs”), including Trichloroethylene
                        2   (“TCE”) and Perchloroethylene aka Tetrachloroethylene (“PCE”), along with
                        3   various breakdown chemicals of such HVOCs. The City alleges that this
                        4   contamination exists on the Hi-Shear Property and that it has migrated, and
                        5   continues to migrate, from there to adjacent properties, including the Robinson
                        6   Property, the Dasco Property, and the Lexus Property.
                        7         8.     The City alleges that Hi-Shear is liable for this contamination and seeks
                        8   to recover from Hi-Shear damages, as well as past and future costs, that the City has
                        9   allegedly incurred (or will incur) in response to purported contamination at the Hi-
                       10   Shear Property and/or at the Contaminated Properties. Hi-Shear disputes the City's
HAMRICK & EVANS, LLP




                       11   allegations and contends that the City and/or the Third-Party Defendants are liable
                       12   in whole, or in part, for the alleged contamination, and therefore seeks cost
                       13   recovery, contribution, indemnity, and declaratory relief against the Third-Party
                       14   Defendants as set forth herein (and against the City as alleged in Hi-Shear's
                       15   previously filed Counter-Claim).
                       16                             JURISDICTION AND VENUE
                       17         9.     This Court has jurisdiction over the subject matter of this Third-Party
                       18   Complaint pursuant to (a) 28 U.S.C. § 1331; (b) 28 U.S.C. § 1367; (c) Federal Rule
                       19   of Civil Procedure, Rule 14; and (d) Section 113(b) of CERCLA, 42 U.S.C.
                       20   §9613(b). This Court also has subject matter jurisdiction over the claim for
                       21   declaratory relief by virtue of the Federal Declaratory Judgment Act, 28 U.S.C. §
                       22   2201, and Rule 57 of the Federal Rules of Civil Procedure. In addition, this Court
                       23   has subject matter jurisdiction over the Third-Party Claims brought under state law
                       24   under the doctrine of pendant jurisdiction set forth in United Mine Workers v. Gibbs,
                       25   383 U.S. 715 (1966). The Third-Party Claims under state law arise from the same
                       26   nucleus of operative facts as the claims under federal law.
                       27         10.    Venue for the Third-Party Claims is proper in this District pursuant to
                       28   28 U.S.C. § 1391(b) and 42 U.S.C. § 9613(b) in that the conduct at issue occurred in
                                                                     -12-
                                        HI-SHEAR CORPORATION'S THIRD AMENDED THIRD-PARTY COMPLAINT
                       Case 2:17-cv-07732-DSF-JPR Document 206 Filed 01/04/19 Page 13 of 41 Page ID
                                                        #:2379



                        1   this District.
                        2                                            PARTIES
                        3          11.       Defendant, Counter-Claimant, Third-Party Plaintiff, and Third-Party
                        4   Defendant Hi-Shear, is a Delaware corporation, doing business as Lisi Aerospace on
                        5   the Hi-Shear Property.
                        6          12.       Plaintiff and Counter-Defendant, the City, is a municipal corporation
                        7   located in the County of Los Angeles. The City owns the Hi-Shear Property, and on
                        8   information and belief, Hi-Shear alleges that the City owns the other properties
                        9   making up the Contaminated Properties. As such, the City is a "person" and "owner"
                       10   as defined by CERCLA, 42 U.S.C. § 9601.
HAMRICK & EVANS, LLP




                       11          13.       Hi-Shear is informed and believes, and based thereon alleges, that
                       12   Sheridan-Gray owned and operated a machine shop at the Robinson Property and
                       13   the Dasco Property from approximately 1954 to 1966, and that Sheridan-Gray
                       14   "released" or threatened to "release" hazardous substances at those locations within
                       15   the meaning of Section 101(22) of CERCLA, 42 U.S.C. § 9601(22) during that time.
                       16   L&F is a successor corporation of Sheridan-Gray and EFCO is a successor
                       17   corporation of Sheridan-Gray and/or L&F. As such, Sheridan-Gray, L&F, and
                       18   EFCO are each a "person" and "owner or operator" as defined by CERCLA, 42
                       19   U.S.C. § 9601.
                       20          14.       Hi-Shear is informed and believes, and based thereon alleges, that
                       21   Third-Party Defendants the Frudenfeld Third-Party Defendants leased the Robinson
                       22   Property and the Dasco Property from the City, and then sub-leased the Robinson
                       23   Property and the Dasco Property to various other third parties, from approximately
                       24   1966 to 2004, and that the Frudenfeld Third-Party Defendants had a duty, authority,
                       25   obligation, and/or right to manage, control, oversee, monitor, regulate and/or
                       26   supervise the acts or omissions of their various sub-tenants to prevent the "release"
                       27   or threatened "release" of hazardous substances, and to remediate any such
                       28   "release," at those locations within the meaning of Section 101(22) of CERCLA, 42
                                                                        -13-
                                         HI-SHEAR CORPORATION'S THIRD AMENDED THIRD-PARTY COMPLAINT
                       Case 2:17-cv-07732-DSF-JPR Document 206 Filed 01/04/19 Page 14 of 41 Page ID
                                                        #:2380



                        1   U.S.C. § 9601(22) during that time. As such, the Frudenfeld Third-Party Defendants
                        2   are "persons" and "owners or operators" as defined by CERCLA, 42 U.S.C. § 9601.
                        3         15.    Hi-Shear is informed and believes, and based thereon alleges, that
                        4   Third-Party Defendant Arba owned and operated a sheet metal shop at the Robinson
                        5   Property and the Dasco Property from approximately 1966 to 1972 and that Arba
                        6   "released" or threatened to "release" hazardous substances at those locations within
                        7   the meaning of Section 101(22) of CERCLA, 42 U.S.C. § 9601(22) during that time.
                        8   As such, Arba is a "person" and "owner or operator" as defined by CERCLA, 42
                        9   U.S.C. § 9601.
                       10         16.    Hi-Shear is informed and believes, and based thereon alleges, that
HAMRICK & EVANS, LLP




                       11   Third-Party Defendants Pat Simmons owned and operated a sporting goods
                       12   manufacturing business at the Robinson Property and/or the Dasco Property from
                       13   approximately 1972 to an unknown date and that Pat Simmons "released" or
                       14   threatened to "release" hazardous substances at those locations within the meaning
                       15   of Section 101(22) of CERCLA, 42 U.S.C. § 9601(22) during that time.
                       16   Furthermore, Pat Simmons owned and operated a sporting goods manufacturing
                       17   business at the Lowes Property from an unknown start date to approximately 1971,
                       18   and Pat Simmons "released" or threatened to "release" hazardous substances at those
                       19   locations within the meaning of Section 101(22) of CERCLA, 42 U.S.C. § 9601(22)
                       20   during that time. SAMUEL P. SIMMONS d/b/a PAT SIMMONS, INC.,
                       21   SIMMONS INTERNATIONAL CORP., SIMMONS INTERNATIONAL, INC.,
                       22   SIMMONS INTERNATIONAL SPORTING GOODS, INC., and/or PAT
                       23   SIMMONS GOLF, LLC are successor corporations of PAT SIMMONS GOLF
                       24   COMPANY aka PATI SIMMONS GOLF CO. As such, Pat Simmons are all
                       25   "persons" and "owners or operators" as defined by CERCLA, 42 U.S.C. § 9601.
                       26         17.    Hi-Shear is informed and believes, and based thereon alleges, that
                       27   Third-Party Defendants Golf Tech owned and operated a sporting goods
                       28   manufacturing business at the Robinson Property and/or the Dasco Property from
                                                                    -14-
                                        HI-SHEAR CORPORATION'S THIRD AMENDED THIRD-PARTY COMPLAINT
                       Case 2:17-cv-07732-DSF-JPR Document 206 Filed 01/04/19 Page 15 of 41 Page ID
                                                        #:2381



                        1   approximately 1972 to an unknown date and that Golf Tech "released" or threatened
                        2   to "release" hazardous substances at those locations within the meaning of Section
                        3   101(22) of CERCLA, 42 U.S.C. § 9601(22) during that time. THE GOLF
                        4   FACTORY, INC. is a successor corporation of GOLF TECH, INC. As such, Golf
                        5   Tech are all "persons" and "owners or operators" as defined by CERCLA, 42 U.S.C.
                        6   § 9601.
                        7         18.    Hi-Shear is informed and believes, and based thereon alleges, that
                        8   Third-Party Defendants Lyman owned and operated manufacturing and/or metal
                        9   stamping businesses at the Robinson Property and/or the Dasco Property from
                       10   approximately 1974 to approximately 1979 and that Lyman "released" or threatened
HAMRICK & EVANS, LLP




                       11   to "release" hazardous substances at those locations within the meaning of Section
                       12   101(22) of CERCLA, 42 U.S.C. § 9601(22) during that time. As such, Lyman are
                       13   "persons" and "owners or operators" as defined by CERCLA, 42 U.S.C. § 9601.
                       14         19.    Hi-Shear is informed and believes, and based thereon alleges, that
                       15   Third-Party Defendant Robinson owned and operated a manufacturing shop at the
                       16   Robinson Property and the Dasco Property from approximately 1977 to 1995 and
                       17   that Robinson "released" or threatened to "release" hazardous substances at those
                       18   locations within the meaning of Section 101(22) of CERCLA, 42 U.S.C. § 9601(22)
                       19   during that time. Hi-Shear is further informed and believes, and based thereon
                       20   alleges, that Robinson leased the Robinson Property and the Dasco Property from
                       21   the Frudenfeld Third-Party Defendants and then sub-leased the Robinson Property
                       22   and the Dasco Property to various other third parties since approximately 1977 to
                       23   the present and that Robinson had a duty, authority, obligation, and/or right to
                       24   manage, control, oversee, monitor, regulate and/or supervise the acts or omissions of
                       25   their various sub-tenants to prevent the "release" or threatened "release" of
                       26   hazardous substances, and to remediate any such "release," at those locations within
                       27   the meaning of Section 101(22) of CERCLA, 42 U.S.C. § 9601(22) during that time.
                       28   As such, Robinson is a "person" and "owner or operator" as defined by CERCLA,
                                                                     -15-
                                        HI-SHEAR CORPORATION'S THIRD AMENDED THIRD-PARTY COMPLAINT
                       Case 2:17-cv-07732-DSF-JPR Document 206 Filed 01/04/19 Page 16 of 41 Page ID
                                                        #:2382



                        1   42 U.S.C. § 9601.
                        2           20.    Hi-Shear is informed and believes, and based thereon alleges, that
                        3   Third-Party Defendants Rexnord, Fairchild, and/or Arconic are liable as successor
                        4   corporations to REXNORD, INC. and that REXNORD, INC. owned and operated a
                        5   manufacturing shop at the Robinson Property and the Dasco Property from
                        6   approximately 1985 to 1995 and that REXNORD, INC. "released" or threatened to
                        7   "release" hazardous substances at those locations within the meaning of Section
                        8   101(22) of CERCLA, 42 U.S.C. § 9601(22) during that time. As such, Rexnord,
                        9   Fairchild, and/or Arconic are each a "person" and "owner or operator" as defined by
                       10   CERCLA, 42 U.S.C. § 9601.
HAMRICK & EVANS, LLP




                       11           21.    Hi-Shear is informed and believes, and based thereon alleges, that
                       12   Third-Party Defendant Solaray owned and operated a business at the Dasco Property
                       13   from approximately 1962 to an unknown date and that Solaray "released" or
                       14   threatened to "release" hazardous substances at that location within the meaning of
                       15   Section 101(22) of CERCLA, 42 U.S.C. § 9601(22) during that time. As such,
                       16   Solaray is a "person" and "owner or operator" as defined by CERCLA, 42 U.S.C. §
                       17   9601.
                       18           22.    Hi-Shear is informed and believes, and based thereon alleges, that
                       19   Third-Party Defendant Dasco owned and operated a business at the Dasco Property
                       20   from approximately 1995 to the present and that Dasco "released" or threatened to
                       21   "release" hazardous substances at that location within the meaning of Section
                       22   101(22) of CERCLA, 42 U.S.C. § 9601(22) during that time. As such, Dasco is a
                       23   "person" and "owner or operator" as defined by CERCLA, 42 U.S.C. § 9601.
                       24           23.    Hi-Shear is informed and believes, and based thereon alleges, that
                       25   Third-Party Defendant Longren owned and operated an aerospace manufacturing
                       26   business at the Lexus Property from approximately 1954 to 1959 and that Longren
                       27   "released" or threatened to "release" hazardous substances at that location within the
                       28   meaning of Section 101(22) of CERCLA, 42 U.S.C. § 9601(22) during that time.
                                                                      -16-
                                          HI-SHEAR CORPORATION'S THIRD AMENDED THIRD-PARTY COMPLAINT
                       Case 2:17-cv-07732-DSF-JPR Document 206 Filed 01/04/19 Page 17 of 41 Page ID
                                                        #:2383



                        1   As such, Longren is a "person" and "owner or operator" as defined by CERCLA, 42
                        2   U.S.C. § 9601.
                        3         24.    Hi-Shear is informed and believes, and based thereon alleges, that
                        4   Third-Party Defendant Magellan is a successor corporation to AERONCA, INC.
                        5   and/or AERONCA MANUFACTURING CORPORATION and that AERONCA,
                        6   INC. and/or AERONCA MANUFACTURING CORPORATION owned and
                        7   operated a aerospace manufacturing shop at the Lexus Property from approximately
                        8   1954 to 1979 and that AERONCA, INC. "released" or threatened to "release"
                        9   hazardous substances at that location within the meaning of Section 101(22) of
                       10   CERCLA, 42 U.S.C. § 9601(22) during that time. As such, Magellan is a "person"
HAMRICK & EVANS, LLP




                       11   and "owner or operator" as defined by CERCLA, 42 U.S.C. § 9601.
                       12         25.    Hi-Shear is informed and believes, and based thereon alleges, that
                       13   Third-Party Defendant HF Group is a successor corporation to HORKEY-MOORE
                       14   ASSOCIATES, a division of HOUSTON FEARLESS CORPORATION, and that
                       15   HORKEY-MOORE ASSOCIATES owned and operated a manufacturing business
                       16   at the Lexus Property from approximately 1954 to 1960 and that HORKEY-
                       17   MOORE ASSOCIATES "released" or threatened to "release" hazardous substances
                       18   at that location within the meaning of Section 101(22) of CERCLA, 42 U.S.C. §
                       19   9601(22) during that time. As such, HF Group is a "person" and "owner or operator"
                       20   as defined by CERCLA, 42 U.S.C. § 9601.
                       21         26.    Hi-Shear is informed and believes, and based thereon alleges, that
                       22   Third-Party Defendant RVI owned and operated an automotive business at the
                       23   Lexus Property from approximately 1977 to an unknown date and that RVI
                       24   "released" or threatened to "release" hazardous substances at that location within the
                       25   meaning of Section 101(22) of CERCLA, 42 U.S.C. § 9601(22) during that time.
                       26   As such, RVI is a "person" and "owner or operator" as defined by CERCLA, 42
                       27   U.S.C. § 9601.
                       28   ///
                                                                    -17-
                                        HI-SHEAR CORPORATION'S THIRD AMENDED THIRD-PARTY COMPLAINT
                       Case 2:17-cv-07732-DSF-JPR Document 206 Filed 01/04/19 Page 18 of 41 Page ID
                                                        #:2384



                        1         27.    Hi-Shear is informed and believes, and based thereon alleges, that
                        2   Third-Party Defendant Harris Third-Party Defendants leased the Lexus Property
                        3   from the City, and then sub-leased the Lexus Property to various other third parties,
                        4   from approximately 1977 to an unknown date and that the Harris Third-Party
                        5   Defendants had a duty, authority, obligation, and/or right to manage, control,
                        6   oversee, monitor, regulate and/or supervise the acts or omissions of their various
                        7   sub-tenants to prevent the "release" or threatened "release" of hazardous substances,
                        8   and to remediate any such "release," at that location within the meaning of Section
                        9   101(22) of CERCLA, 42 U.S.C. § 9601(22) during that time. As such, the Harris
                       10   Third-Party Defendants are "persons" and "owners or operators" as defined by
HAMRICK & EVANS, LLP




                       11   CERCLA, 42 U.S.C. § 9601.
                       12         28.    Hi-Shear is informed and believes, and based thereon alleges, that
                       13   Third-Party Defendants Excellon and/or Esterline owned and operated a
                       14   manufacturing business at the Lexus Property from approximately 1979 to 2003 and
                       15   that Excellon "released" or threatened to "release" hazardous substances at that
                       16   location within the meaning of Section 101(22) of CERCLA, 42 U.S.C. § 9601(22)
                       17   during that time. Hi-Shear is further informed and believes, and based thereon
                       18   alleges, that Third-Party Defendants Excellon, Turning Point, Esterline and/or
                       19   JOSHMO are successor corporations to either Excellon and/or Esterline. As such,
                       20   the Excellon Third-Party Defendants and/or JOSHMO are "persons" and "owners or
                       21   operators" as defined by CERCLA, 42 U.S.C. § 9601.
                       22         29.    Hi-Shear is informed and believes, and based thereon alleges, that
                       23   Third-Party Defendant JOSHMO leased the Lexus Property from the City, and then
                       24   sub-leased the Lexus Property to various other third parties, from approximately
                       25   2003 to 2006 and that JOSHMO had a duty, authority, obligation, and/or right to
                       26   manage, control, oversee, monitor, regulate and/or supervise the acts or omissions of
                       27   its various sub-tenants to prevent the "release" or threatened "release" of hazardous
                       28   substances, and to remediate any such "release," at that location within the meaning
                                                                    -18-
                                        HI-SHEAR CORPORATION'S THIRD AMENDED THIRD-PARTY COMPLAINT
                       Case 2:17-cv-07732-DSF-JPR Document 206 Filed 01/04/19 Page 19 of 41 Page ID
                                                        #:2385



                        1   of Section 101(22) of CERCLA, 42 U.S.C. § 9601(22) during that time. As such,
                        2   JOSHMO is a "person" and "owner or operator" as defined by CERCLA, 42 U.S.C.
                        3   § 9601.
                        4         30.    Hi-Shear is informed and believes, and based thereon alleges, that
                        5   Third-Party Defendant Adkins leased the Lexus Property from the City, and then
                        6   sub-leased the Lexus Property to various other third parties, from approximately
                        7   2004 to approximately 2015 or 2018 and thereafter, Third-Party Defendant SBL
                        8   Properties leased the Lexus Property from the City, and then sub-leased the Lexus
                        9   Property to various third parties to the present and that Adkins and SBL Properties
                       10   had a duty, authority, obligation, and/or right to manage, control, oversee, monitor,
HAMRICK & EVANS, LLP




                       11   regulate and/or supervise the acts or omissions of their various sub-tenants to
                       12   prevent the "release" or threatened "release" of hazardous substances, and to
                       13   remediate any such "release," at that location within the meaning of Section 101(22)
                       14   of CERCLA, 42 U.S.C. § 9601(22) during that time. As such, Adkins and SBL
                       15   Properties are a "persons" and "owners or operators" as defined by CERCLA, 42
                       16   U.S.C. § 9601.
                       17         31.    Hi-Shear is informed and believes, and based thereon alleges, that
                       18   Third-Party Defendant DCH is a successor corporation of RAAMCO MOTORS,
                       19   INC. and that RAAMCO MOTORS, INC. and DCH currently operate an
                       20   automobile business at the Lexus Property, specifically conducting and managing
                       21   business activities at the Lexus Property, and have done so since approximately
                       22   2005. RAAMCO MOTORS, INC. and/or DCH "released" or threatened to "release"
                       23   hazardous substances at that location within the meaning of Section 101(22) of
                       24   CERCLA, 42 U.S.C. § 9601(22) during that time. As such, DCH is a "person" and
                       25   "owner or operator" as defined by CERCLA, 42 U.S.C. § 9601.
                       26         32.    Hi-Shear is informed and believes, and based thereon alleges, that
                       27   Third-Party Defendant Lexus owned and operated an automobile business at the
                       28   Lexus Property from approximately 2007 to the present and that Lexus "released" or
                                                                    -19-
                                        HI-SHEAR CORPORATION'S THIRD AMENDED THIRD-PARTY COMPLAINT
                       Case 2:17-cv-07732-DSF-JPR Document 206 Filed 01/04/19 Page 20 of 41 Page ID
                                                        #:2386



                        1   threatened to "release" hazardous substances at that location within the meaning of
                        2   Section 101(22) of CERCLA, 42 U.S.C. § 9601(22) during that time. As such,
                        3   Lexus is a "person" and "owner or operator" as defined by CERCLA, 42 U.S.C. §
                        4   9601.
                        5            33.    Third-Party Defendant the Army operated, controlled, directed the
                        6   workings of, managed, and conducted the affairs of an anti-aircraft missile battery at
                        7   the Nike Missile Battery Property, which it leased from the City from at least 1955
                        8   to approximately the mid-1970s. The missile battery consisted of three underground
                        9   missile silos and launch pads that housed Nike Ajax missiles with conventional
                       10   warheads, barracks, utility structures, acid fueling stations, acid storage sheds,
HAMRICK & EVANS, LLP




                       11   chemical storage sheds, chemical sumps, drywells, and other satellite buildings, all
                       12   of which were located on real property directly south of the Lexus Property. The
                       13   underground missile silos contained hydraulic systems, including large tanks,
                       14   hydraulic actuation cylinders, hydraulic lifts, and hydraulic plumbing.4
                       15            34.    At some unknown time after the 1970s, the Army removed the
                       16   hydraulic tanks from the underground silos, but left approximately 400-500 gallons
                       17   of hydraulic fluid inside of the plumbing and other hardware of each silo. Then, in
                       18   1991, the Army classified the Nike Missile Battery Property as a Formerly Used
                       19   Defense Site, noted the remaining hydraulic fluids, but took no other action to
                       20
                       21   4
                                Hi-Shear understands that the Army also operated a firing control center in
                       22   Redondo Beach for the anti-aircraft missile battery that was located on the Nike
                       23   Missile Battery Property. That firing control center is not subject to Hi-Shear’s
                       24   claims and is not included in the Nike Missile Battery Property definition.
                       25   Furthermore, Hi-Shear understands that the Army leased airspace right-of-way from
                       26   the City for the flight paths of the anti-aircraft missiles housed at the Nike Missile
                       27   Battery Property. That airspace lease is not subject to Hi-Shear’s claims and is not
                       28   included in the Nike Missile Battery Property definition.
                                                                      -20-
                                           HI-SHEAR CORPORATION'S THIRD AMENDED THIRD-PARTY COMPLAINT
                       Case 2:17-cv-07732-DSF-JPR Document 206 Filed 01/04/19 Page 21 of 41 Page ID
                                                        #:2387



                        1   remediate the site.
                        2         35.    Furthermore, in 1984 the U.S. Army Toxic and Hazardous Materials
                        3   Agency, Assessments Division commissioned a report, entitled “Historical
                        4   Overview of the Nike Missile System” (the “Report”). The Report documented
                        5   former Nike missile sites around the country and detailed the standard facilities
                        6   present and the standard operational procedures, including hazardous material
                        7   handling and disposal for these sites, which were consistent throughout the various
                        8   Nike missile sites across the country. The Report indicated that the Nike missile
                        9   sites were operated and controlled by the Army and confirmed that the “normal
                       10   operation of a Nike site included the use and onsite disposal of solvents, battery
HAMRICK & EVANS, LLP




                       11   acid, fuel, and hydraulic fluids. Environmentally persistent compounds disposed of
                       12   included carbon tetrachloride, trichloroethylene, lead, and various hydrocarbons.”
                       13   The Report explained that the launch areas included the silos that housed the
                       14   missiles, as well as facilities and equipment required to assemble, test, and maintain
                       15   the missiles and associated launchers. The Report then described that in order to
                       16   keep the missile batteries in a combat-ready posture, the Army was required to store,
                       17   handle, and dispose of, not only missile components and propellants, but also
                       18   solvents, fluids, fuels, and other materials. With regard to the solvents used at Nike
                       19   sites, the Report indicated that such solvents were used to clean the missiles, the
                       20   housing systems, and essentially any other machinery at the sites. Significantly, the
                       21   Report further confirmed that these solvents were disposed of onsite – “the most
                       22   common liquids disposed of onsite were solvents used in maintenance operations.
                       23   These were routinely dumped into sumps where they soaked into the ground”. The
                       24   Report documented that the chemicals and fuels used at the Nike sites, including
                       25   solvents such a trichloroethylene (the very solvent that is of primary concern in this
                       26   case), were stored on-site near the silos and launching facilities in various different
                       27   buildings. Finally, the Report confirmed that when these Nike sites were
                       28   deactivated, the Army would often dump any and all remaining waste, including
                                                                     -21-
                                        HI-SHEAR CORPORATION'S THIRD AMENDED THIRD-PARTY COMPLAINT
                       Case 2:17-cv-07732-DSF-JPR Document 206 Filed 01/04/19 Page 22 of 41 Page ID
                                                        #:2388



                        1   solvents, in on-site sumps or on open ground at nearby properties surrounding the
                        2   missile silos.
                        3         36.    Based on the Report and on Hi-Shear’s own investigation, including
                        4   the review of various leasing and operational documents provided by the City, Hi-
                        5   Shear alleges, on information and belief, that the Army operated, controlled,
                        6   directed the workings of, managed, and conducted the affairs of a Nike anti-aircraft
                        7   missile silo (housing three Nike Ajax Missiles) at the Nike Missile Battery Property
                        8   in conformity with the general standards and practices at Nike missile sites as
                        9   detailed in the Report. During the time period that the Army controlled, directed,
                       10   and operated the anti-aircraft missile silos at the Nike Missile Battery Property, the
HAMRICK & EVANS, LLP




                       11   Army had the authority and control to, and in fact did, direct its soldiers and other
                       12   related personnel to conduct various maintenance-related activities that included the
                       13   use of HVOCs, including trichloroethylene. These maintenance activities included
                       14   cleaning the missiles and their ancillary machinery with solvents, such as
                       15   trichloroethylene, as well as with other hazardous substances. Rather than disposing
                       16   of used solvents via off-site facilities, the Report confirms that the Army authorized
                       17   and directed its soldiers and related personnel to dispose of and/or dump those
                       18   HVOCs into ground sumps and drywells where the HVOCs would soak into the
                       19   ground. Hi-Shear alleges, on information and belief, that the Army disposed and/or
                       20   dumped HVOCs, including trichloroethylene, at the Nike Missile Battery Property,
                       21   which soaked into and contaminated the soil underneath the Nike Missile Battery
                       22   Property. These activities took place during the entire time period in which the
                       23   Army maintained active Nike Ajax missiles at the Nike Missile Battery Property and
                       24   had the authority to control the day-to-day maintenance activities occurring on the
                       25   site, including the use, disposal, and/or dumping of HVOCs, such as
                       26   trichloroethylene.
                       27         37.        Based on the Report and ongoing investigation regarding
                       28   contamination at the Contaminated Properties and the sources of that contamination,
                                                                      -22-
                                        HI-SHEAR CORPORATION'S THIRD AMENDED THIRD-PARTY COMPLAINT
                       Case 2:17-cv-07732-DSF-JPR Document 206 Filed 01/04/19 Page 23 of 41 Page ID
                                                        #:2389



                        1   including the review of various leasing and operational documents provided by the
                        2   City, Hi-Shear alleges, on information and belief, that the Army’s activities,
                        3   including storing, using, disposing and/or dumping of trichloroethylene at the Nike
                        4   Missile Battery Property from approximately 1955 to the mid-1970s, constituted
                        5   "releases" or threatened "releases" of hazardous substances within the meaning of
                        6   Section 101(22) of CERCLA, 42 U.S.C. § 9601(22).
                        7         38.    Based on ongoing investigation regarding contamination at the
                        8   Contaminated Properties and the sources of that contamination, including
                        9   information derived from monitoring wells and soil probes bordering and on the
                       10   Nike Missile Battery Property, Hi-Shear is also informed and believes that the
HAMRICK & EVANS, LLP




                       11   hazardous substances, including HVOCs such as trichloroethylene, released by the
                       12   Army during its operation of, control of, direction of, and authority over the Nike
                       13   Missile Battery Property have and or are likely to continue to migrate from the Nike
                       14   Missile Battery Property to the Hi-Shear Property and/or to the other Contaminated
                       15   Properties via the soil above the regional groundwater table and via a semi-defined
                       16   perched groundwater layer that extends from the Nike Missile Battery Property to
                       17   the Hi-Shear Property and/or the other Contaminated Properties. The groundwater
                       18   flow direction of the semi-defined perched groundwater layer is believed to either
                       19   currently be, or at one time was, flowing in a northerly direction, resulting in
                       20   contamination from the Nike Missile Battery Property migrating to some or all of
                       21   the Contaminated Properties.    As such, the Army is a "person" and "operator" as
                       22   defined by CERCLA, 42 U.S.C. § 9601.
                       23         39.    Hi-Shear is informed and believed, and based thereon alleges, that
                       24   Third-Party Defendants Johnson & Strutzel owned and operated an aerospace
                       25   manufacturing business at the Lowes Property from approximately 1954 to 1966
                       26   and “released" or threatened to "release" hazardous substances at that location
                       27   within the meaning of Section 101(22) of CERCLA, 42 U.S.C. § 9601(22) during
                       28   that time. Furthermore, Johnson & Strutzel leased the Lowes Property from the
                                                                     -23-
                                        HI-SHEAR CORPORATION'S THIRD AMENDED THIRD-PARTY COMPLAINT
                       Case 2:17-cv-07732-DSF-JPR Document 206 Filed 01/04/19 Page 24 of 41 Page ID
                                                        #:2390



                        1   City, and then sub-leased the Lowes Property to various other third parties, from
                        2   approximately 1954 to 1966, and that Johnson & Strutzel had a duty, authority,
                        3   obligation, and/or right to manage, control, oversee, monitor, regulate and/or
                        4   supervise the acts or omissions of their various sub-tenants to prevent the "release"
                        5   or threatened "release" of hazardous substances, and to remediate any such
                        6   "release," at that location within the meaning of Section 101(22) of CERCLA, 42
                        7   U.S.C. § 9601(22) during that time. As such, Johnson & Strutzel are "persons" and
                        8   "owners or operators" as defined by CERCLA, 42 U.S.C. § 9601.
                        9         40.    Hi-Shear is informed and believes, and based thereon alleges, that
                       10   Third-Party Defendant Coast Trailer owned and operated a manufacturing business
HAMRICK & EVANS, LLP




                       11   at the Lowes Property from approximately 1955 to 1966 and that Coast Trailer
                       12   "released" or threatened to "release" hazardous substances at that location within the
                       13   meaning of Section 101(22) of CERCLA, 42 U.S.C. § 9601(22) during that time. As
                       14   such, Coast Trailer is a "person" and "owner or operator" as defined by CERCLA,
                       15   42 U.S.C. § 9601.
                       16         41.    Hi-Shear is informed and believed, and based thereon alleges, that
                       17   Third-Party Defendant Brittain Industries owned and operated a manufacturing
                       18   business at the Lowes Property from approximately 1966 to 1969 and “released" or
                       19   threatened to "release" hazardous substances at that location within the meaning of
                       20   Section 101(22) of CERCLA, 42 U.S.C. § 9601(22) during that time. Furthermore,
                       21   Brittain Industries leased the Lowes Property from the City and then sub-leased
                       22   some or all of the Lowes Property to various other third parties, from approximately
                       23   1966 to 1969 and that Brittain Industries had a duty, authority, obligation, and/or
                       24   right to manage, control, oversee, monitor, regulate and/or supervise the acts or
                       25   omissions of its various sub-tenants to prevent the "release" or threatened "release"
                       26   of hazardous substances, and to remediate any such "release," at that location within
                       27   the meaning of Section 101(22) of CERCLA, 42 U.S.C. § 9601(22) during that time.
                       28   As such, Brittain Industries is a "person" and "owner or operator" as defined by
                                                                     -24-
                                        HI-SHEAR CORPORATION'S THIRD AMENDED THIRD-PARTY COMPLAINT
                       Case 2:17-cv-07732-DSF-JPR Document 206 Filed 01/04/19 Page 25 of 41 Page ID
                                                        #:2391



                        1   CERCLA, 42 U.S.C. § 9601.
                        2         42.    Hi-Shear is informed and believed, and based thereon alleges, that
                        3   Third-Party Defendant Narco Scientific owned and operated a manufacturing
                        4   business at the Lowes Property from approximately 1969 to 1971 and “released" or
                        5   threatened to "release" hazardous substances at that location within the meaning of
                        6   Section 101(22) of CERCLA, 42 U.S.C. § 9601(22) during that time. Furthermore,
                        7   Narco Scientific leased the Lowes Property from the City and then sub-leased some
                        8   or all of the Lowes Property to various other third parties, from approximately 1969
                        9   to 1971 and that Narco Scientific had a duty, authority, obligation, and/or right to
                       10   manage, control, oversee, monitor, regulate and/or supervise the acts or omissions of
HAMRICK & EVANS, LLP




                       11   its various sub-tenants to prevent the "release" or threatened "release" of hazardous
                       12   substances, and to remediate any such "release," at that location within the meaning
                       13   of Section 101(22) of CERCLA, 42 U.S.C. § 9601(22) during that time. As such,
                       14   Narco Scientific is a "person" and "owner or operator" as defined by CERCLA, 42
                       15   U.S.C. § 9601.
                       16         43.    Hi-Shear is informed and believes, and based thereon alleges, that
                       17   Third-Party Defendants Giltsch Manufacturing owned and operated an automobile
                       18   manufacturing business at the Lowes Property from approximately 1969 to 1980
                       19   and that Giltsch Manufacturing "released" or threatened to "release" hazardous
                       20   substances at that location within the meaning of Section 101(22) of CERCLA, 42
                       21   U.S.C. § 9601(22) during that time. As such, Giltsch Manufacturing are "persons"
                       22   and "owners or operators" as defined by CERCLA, 42 U.S.C. § 9601.
                       23         44.    Hi-Shear is informed and believes, and based thereon alleges, that
                       24   Third-Party Defendant International Products owned and operated a manufacturing
                       25   business at the Lowes Property from approximately 1978 to 1983 and at the
                       26   Robinson Property and/or Dasco Property from 1975 to an unknown time and that
                       27   International Products "released" or threatened to "release" hazardous substances at
                       28   each location within the meaning of Section 101(22) of CERCLA, 42 U.S.C. §
                                                                     -25-
                                        HI-SHEAR CORPORATION'S THIRD AMENDED THIRD-PARTY COMPLAINT
                       Case 2:17-cv-07732-DSF-JPR Document 206 Filed 01/04/19 Page 26 of 41 Page ID
                                                        #:2392



                        1   9601(22) during that time. As such, International Products is a "person" and "owner
                        2   or operator" as defined by CERCLA, 42 U.S.C. § 9601.
                        3         45.    Hi-Shear is presently unaware of the true names and capacities of the
                        4   Third-Party Defendants sued herein as Roes 1-10 and therefore sues them by these
                        5   fictitious names. Hi-Shear will amend its Third-Party Complaint to allege their true
                        6   names and capacities when they are ascertained. Hi-Shear is informed and believes,
                        7   and based thereon alleges, that each of the fictitiously named Third-Party
                        8   Defendants is responsible in some manner for the occurrences herein alleged, and
                        9   that Hi-Shear's damages were proximately caused by their conduct.
                       10                              FIRST CLAIM FOR RELIEF
HAMRICK & EVANS, LLP




                       11                   Contribution under CERCLA, 42 U.S.C. § 9613(f)
                       12                 (Against all Third-Party Defendants and ROES 1-10)
                       13         46.    Hi-Shear repeats the allegations contained in paragraphs 1 through 40
                       14   inclusive as though fully set forth herein.
                       15         47.    Hi-Shear's potential liability in this action arises from the City's
                       16   allegations that Hi-Shear, by virtue of operating its business on the Hi-Shear
                       17   Property, has released hazardous substances into the environment that have
                       18   allegedly contaminated the Hi-Shear Property and have allegedly migrated from the
                       19   Hi-Shear Property to the other Contaminated Properties.
                       20         48.    Hi-Shear is afforded the right under section 113(f) of CERCLA, 42
                       21   U.S.C. § 9613(f), to seek contribution from “any other party who is liable or
                       22   potentially liable” under section 107(a) of CERCLA, 42 U.S.C. § 9607(a) for any
                       23   amounts Hi-Shear paid or incurred in excess of its equitable share of liability related
                       24   to the investigation and remediation of any and all disposals and/or releases of
                       25   hazardous substances at or about the Contaminated Properties, including the
                       26   potential migration of hazardous substances from one Contaminated Property to one
                       27   or more of the other Contaminated Properties or to other surrounding properties that
                       28   are not part of the Contaminated Properties.
                                                                      -26-
                                        HI-SHEAR CORPORATION'S THIRD AMENDED THIRD-PARTY COMPLAINT
                       Case 2:17-cv-07732-DSF-JPR Document 206 Filed 01/04/19 Page 27 of 41 Page ID
                                                        #:2393



                        1         49.    On that basis, Hi-Shear asserts its right of contribution against each and
                        2   every Third-Party Defendant in connection with the contamination alleged in the
                        3   City's Complaint in this action.
                        4         50.    Each of the Contaminated Properties qualify as a "facility" pursuant to
                        5   42 U.S.C. § 9601.
                        6         51.    Hi-Shear is informed and believes, and based thereon alleges, that each
                        7   of the Third-Party Defendants either:
                        8                  a.     "released" or threatened to "release" hazardous substances at
                        9                         one or more of the Contaminated Properties within the
                       10                         meaning of Section 101(22) of CERCLA, 42 U.S.C. §
HAMRICK & EVANS, LLP




                       11                         9601(22) during their ownership and/or occupation of said
                       12                         location; and/or
                       13                  b.     owned or leased one or more of the Contaminated Properties
                       14                         and had a duty, authority, obligation, and/or right to manage,
                       15                         control, oversee, monitor, regulate and/or supervise the acts or
                       16                         omissions of their various tenants and/or sub-tenants to
                       17                         prevent the "release" or threatened "release" of hazardous
                       18                         substances, and to remediate any such "release" within the
                       19                         meaning of Section 101(22) of CERCLA, 42 U.S.C. §
                       20                         9601(22) at said location; and/or
                       21                  c.     is the current owner and/or operator of one or more of the
                       22                         Contaminated Properties.
                       23         52.    Therefore, each of the Third-Party Defendants is potentially liable
                       24   under § 107(a) for any costs of response incurred by Hi-Shear for the investigation
                       25   and remediation of any and all disposals and/or releases of hazardous substances at
                       26   or about the Contaminated Properties.
                       27         53.    Hi-Shear is thus entitled to contribution from each of the Third-Party
                       28   Defendants under § 113(f) of CERCLA, 42 U.S.C. § 9613(f) for any and all costs,
                                                                     -27-
                                        HI-SHEAR CORPORATION'S THIRD AMENDED THIRD-PARTY COMPLAINT
                       Case 2:17-cv-07732-DSF-JPR Document 206 Filed 01/04/19 Page 28 of 41 Page ID
                                                        #:2394



                        1   including but not limited to, assessment, investigation, evaluation, monitoring,
                        2   mitigation, removal, and/or remedial action costs and/or enforcement costs,
                        3   attorney's fees, consultant fees, and related costs, together with interest and court
                        4   costs, incurred by Hi-Shear in excess of Hi-Shear's proportionate liability.
                        5                            SECOND CLAIM FOR RELIEF
                        6                  Cost Recovery under CERCLA, 42 U.S.C. § 9607(a)
                        7                 (Against all Third-Party Defendants and ROES 1-10)
                        8         54.    Hi-Shear repeats the allegations contained in paragraphs 1 through 48
                        9   inclusive as though fully set forth herein.
                       10         55.    Hi-Shear's potential liability in this action arises from the City's
HAMRICK & EVANS, LLP




                       11   allegations that Hi-Shear, by virtue of operating its business on the Hi-Shear
                       12   Property, has released hazardous substances into the environment that have
                       13   allegedly contaminated the Hi-Shear Property and have allegedly migrated from the
                       14   Hi-Shear Property to the other Contaminated Properties.
                       15         56.    Each of the Contaminated Properties qualify as a "facility" pursuant to
                       16   42 U.S.C. § 9601.
                       17         57.    Hi-Shear is informed and believes, and based thereon alleges, that each
                       18   of the Third-Party Defendants either:
                       19                   a.    "released" or threatened to "release" hazardous substances at
                       20                         one or more of the Contaminated Properties within the
                       21                         meaning of Section 101(22) of CERCLA, 42 U.S.C. §
                       22                         9601(22) during their ownership and/or occupation of said
                       23                         location; and/or
                       24                   b.    owned or leased one or more of the Contaminated Properties
                       25                         and had a duty, authority, obligation, and/or right to manage,
                       26                         control, oversee, monitor, regulate and/or supervise the acts or
                       27                         omissions of their various tenants and/or sub-tenants to
                       28                         prevent the "release" or threatened "release" of hazardous
                                                                      -28-
                                        HI-SHEAR CORPORATION'S THIRD AMENDED THIRD-PARTY COMPLAINT
                       Case 2:17-cv-07732-DSF-JPR Document 206 Filed 01/04/19 Page 29 of 41 Page ID
                                                        #:2395



                        1                         substance, and to remediate any such "release" within the
                        2                         meaning of Section 101(22) of CERCLA, 42 U.S.C. §
                        3                         9601(22) at said location; and/or
                        4                   c.    is the current owner and/or operator of one or more of the
                        5                         Contaminated Properties.
                        6         58.    Thus, each of the Third-Party Defendants is an "owner or operator" at
                        7   the time when hazardous materials were allegedly released on some or all of the
                        8   Contaminated Properties or is the current “owner or operator” for some or all of the
                        9   Contaminated Properties and therefore each of the Third-Party Defendants is a
                       10   "responsible," "liable" and/or "covered" party pursuant to 42 U.S.C. § 9607.
HAMRICK & EVANS, LLP




                       11         59.    Hi-Shear has incurred, and will continue to incur, response costs in
                       12   relation to the investigation, mitigation, and/or remediation of any and all disposals
                       13   and/or releases of hazardous substances at or about the Hi-Shear Property and the
                       14   Contaminated Properties, including the response costs related to potential migration
                       15   of hazardous substances from one Contaminated Property to one or more of the
                       16   other Contaminated Properties or to other surrounding properties that are not part of
                       17   the Contaminated Properties. These response costs are both necessary and consistent
                       18   with the National Contingency Plan and were incurred in accordance with the
                       19   applicable CERCLA requirements. These response costs include, but are not limited
                       20   to, assessment, investigation, evaluation, monitoring, mitigation, removal, and/or
                       21   remedial action costs and/or enforcement costs, attorney's fees, consultant fees, and
                       22   related costs, all of which are and will continue to be necessary costs of response
                       23   consistent with the National Contingency Plan.
                       24         60.    Furthermore, Hi-Shear, under order from the California Regional Water
                       25   Quality Control Board (“RWQCB”), has incurred costs, and will continue to incur
                       26   costs, related to the investigation of the extent of contamination in the soil vapor,
                       27   soil, and groundwater at and around the Contaminated Properties. These
                       28   investigations involve the installation and long term monitoring of soil vapor probes
                                                                     -29-
                                        HI-SHEAR CORPORATION'S THIRD AMENDED THIRD-PARTY COMPLAINT
                       Case 2:17-cv-07732-DSF-JPR Document 206 Filed 01/04/19 Page 30 of 41 Page ID
                                                        #:2396



                        1   and groundwater monitoring wells at and around the Contaminated Properties. In
                        2   order to delineate the full lateral and horizontal extent of HVOC contamination in
                        3   all impacted media per the RWQCB order, it is anticipated that a very significant
                        4   expansion of the existing groundwater and soil vapor monitoring network will be
                        5   necessary. Additionally, it is necessary for the extent of the contaminated media to
                        6   be fully delineated in order to conduct a proper design of a remediation system that
                        7   will be approved by the RWQCB and meets CERCLA NCP requirements.
                        8         61.    Furthermore, pursuant to the RWCQB’s order, Hi-Shear has incurred
                        9   and will incur costs associated with investigating the extent of the contamination in
                       10   the soil vapor, soil, and groundwater at and around the Nike Missile Battery
HAMRICK & EVANS, LLP




                       11   Property, including costs to install monitoring wells and vapor probes on the Nike
                       12   Missile Battery Property itself. These are hard costs that Hi-Shear has incurred, and
                       13   in the future will continue to incur, to determine the lateral and vertical extent of the
                       14   Army’s contamination plume that has migrated from the Nike Missile Battery
                       15   Property. It is anticipated that Hi-Shear will also incur further costs in the future to
                       16   investigate, mitigate, or remediate the contamination on the Nike Missile Battery
                       17   Property, some or all of which was caused by the Army’s storage of, use of, disposal
                       18   of, and/or dumping of HVOCs, such as trichloroethylene, during its control of,
                       19   direction of, and operation of the activities involving those HVOCs at the Nike
                       20   Missile Battery Property.
                       21         62.    Moreover, Hi-Shear has incurred costs, and will continue to incur costs,
                       22   related to certain Interim Mitigation Measures (“IMMs”), including the installation
                       23   and operation of a soil vapor extraction system and an interim groundwater
                       24   bioremediation project. These IMMs were designed to mitigate the migration of
                       25   contamination as well as to facilitate contaminant source removal, at or around the
                       26   Contaminated Properties. These systems do, and will, comply with applicable
                       27   CERCLA requirements, have been approved by the RWQCB, and are designed to
                       28   reduce, eliminate, and/or mitigate the threats to human health and to the
                                                                      -30-
                                        HI-SHEAR CORPORATION'S THIRD AMENDED THIRD-PARTY COMPLAINT
                       Case 2:17-cv-07732-DSF-JPR Document 206 Filed 01/04/19 Page 31 of 41 Page ID
                                                        #:2397



                        1   environment that the HVOCs may pose. It is anticipated that additional significant
                        2   mitigation measures will be needed to reduce the possibility of further downgradient
                        3   contaminant migration.
                        4         63.    Based on the above, Hi-Shear is entitled to reimbursement for any and
                        5   all such past, present, and/or future response costs incurred prior to trial, together
                        6   with interest thereon, with each of the Third-Party Defendants being strictly liable to
                        7   Hi-Shear for all such amounts under CERCLA.
                        8                              THIRD CLAIM FOR RELIEF
                        9                 Declaratory Relief under CERCLA, 42 U.S.C. § 9613
                       10                 (Against all Third-Party Defendants and ROES 1-10)
HAMRICK & EVANS, LLP




                       11         64.    Hi-Shear repeats the allegations contained in paragraphs 1 through 57
                       12   inclusive as though fully set forth herein.
                       13         65.    Hi-Shear prays for a declaratory judgment, pursuant to 28 U.S.C. §
                       14   2201 and 42 U.S.C. §§ 9607 and 9613, for the purpose of determining a question of
                       15   actual controversy between and among the parties, as appears above and as
                       16   hereinafter more fully appears.
                       17         66.    An actual controversy exists between Hi-Shear on the one hand and
                       18   each of the Third-Party Defendants on the other hand, regarding their respective
                       19   rights and obligations concerning necessary response costs under Section 107(a) of
                       20   CERCLA, 42 U.S.C. § 9607(a) and concerning the parties' respective liability for
                       21   contribution under Section 113(f) of CERCLA, 42 U.S.C. § 9613(f).
                       22         67.    Hi-Shear asserts that each of the Third-Party Defendants either:
                       23                   a.     "released" or threatened to "release" hazardous substances at
                       24                          one or more of the Contaminated Properties within the
                       25                          meaning of Section 101(22) of CERCLA, 42 U.S.C. §
                       26                          9601(22) during their ownership and/or occupation of said
                       27                          location; and/or
                       28   ///
                                                                      -31-
                                        HI-SHEAR CORPORATION'S THIRD AMENDED THIRD-PARTY COMPLAINT
                       Case 2:17-cv-07732-DSF-JPR Document 206 Filed 01/04/19 Page 32 of 41 Page ID
                                                        #:2398



                        1                   b.    owned or leased one or more of the Contaminated Properties
                        2                         and had a duty, authority, obligation, and/or right to manage,
                        3                         control, oversee, monitor, regulate and/or supervise the acts or
                        4                         omissions of their various tenants and/or sub-tenants to
                        5                         prevent the "release" or threatened "release" of hazardous
                        6                         substance, and to remediate any such "release" within the
                        7                         meaning of Section 101(22) of CERCLA, 42 U.S.C. §
                        8                         9601(22) at said location; and/or
                        9                   c.    is the current owner and/or operator of one or more of the
                       10                         Contaminated Properties.
HAMRICK & EVANS, LLP




                       11         68.    Thus, each of the Third-Party Defendants is an "owner or operator" at
                       12   the time when hazardous materials were allegedly released on some or all of the
                       13   Contaminated Properties and therefore each of the Third-Party Defendants is
                       14   responsible for all response costs regarding alleged contamination at or around the
                       15   Contaminated Sites under Section 107(a) of CERCLA, 42 U.S.C. 9607(a) and for
                       16   any amounts paid by Hi-Shear over its equitable share of liability pursuant to
                       17   Section 113(f) of CERCLA, 42 U.S.C. § 9613(f).
                       18         69.    Hi-Shear denies that it is responsible for any investigation, testing,
                       19   removal, other remediation or monitoring of the alleged hazardous substances at or
                       20   around the Contaminated Properties.
                       21         70.    Hi-Shear desires a judicial determination of the rights and duties of Hi-
                       22   Shear, on the one hand, and each of the Third-Party Defendants, on the other hand,
                       23   with respect to the respective rights, obligations, and duties related to the removal,
                       24   remediation, cleanup, evaluation, investigation, monitoring, assessment, and/or
                       25   mitigation of the alleged contamination at the Contaminated Properties.
                       26         71.    Hi-Shear therefore requests that this Court enter a declaratory judgment
                       27   declaring that each of the Third-Party Defendants is liable for all or part of the costs
                       28   plus interest of past, present, and future actions to be taken by Hi-Shear or other
                                                                     -32-
                                        HI-SHEAR CORPORATION'S THIRD AMENDED THIRD-PARTY COMPLAINT
                       Case 2:17-cv-07732-DSF-JPR Document 206 Filed 01/04/19 Page 33 of 41 Page ID
                                                        #:2399



                        1   persons consistent with the National Contingency Plan to respond to releases or
                        2   threatened releases at or proximately caused by conditions that existed, do exist, or
                        3   will exist at or in connection with the Contaminated Properties; for any past or
                        4   future damages arising from the Contaminated Properties; and if Hi-Shear should be
                        5   found liable for any part of the claims of the City as set forth in its Complaint in this
                        6   action, Hi-Shear requests that this Court enter a declaratory judgment that Hi-Shear
                        7   deposited no hazardous substances, hazardous waste, and/or petroleum products at
                        8   the Contaminated Properties and that, therefore, Hi-Shear would only be liable for
                        9   nominal damages, if any.
                       10         72.    Such a judicial determination setting forth the parties' respective rights,
HAMRICK & EVANS, LLP




                       11   obligations, and duties is necessary in order for the respective parties to ascertain
                       12   their respective rights, obligations, and duties and to avoid the multiplicity of actions
                       13   that would result if Hi-Shear were forced to proceed against each of the Third-Party
                       14   Defendants after each additional increment of response cost is incurred over Hi-
                       15   Shear's equitable portion of liability.
                       16                             FOURTH CLAIM FOR RELIEF
                       17     Contribution under Carpenter-Presley-Tanner Hazardous Substances Act,
                       18                    Cal. Health & Safety Code Sections 25300 et seq.
                       19       (Against all Third-Party Defendants, except the Army, and ROES 1-10)
                       20         73.    Hi-Shear repeats the allegations contained in paragraphs 1 through 66
                       21   inclusive as though fully set forth herein.
                       22         74.    The Carpenter-Presley-Tanner Hazardous Substance Account Act,
                       23   California Health and Safety Code §§ 25300-25395, was enacted to encourage
                       24   expedient cleanup of contaminated properties. To provide such encouragement, the
                       25   legislature included the statutory right of indemnification in favor of those parties
                       26   who clean up the properties against those parties who are liable for the
                       27   contamination. Responsible parties include current and past owners and operators of
                       28   a facility where contamination is located.
                                                                      -33-
                                        HI-SHEAR CORPORATION'S THIRD AMENDED THIRD-PARTY COMPLAINT
                       Case 2:17-cv-07732-DSF-JPR Document 206 Filed 01/04/19 Page 34 of 41 Page ID
                                                        #:2400



                        1         75.    The City owns the Contaminated Properties.
                        2         76.    The City alleges that the Hi-Shear Property and the other Contaminated
                        3   Properties have become contaminated with hazardous substances and seeks to
                        4   impose liability on Hi-Shear for that purported contamination.
                        5         77.    Hi-Shear alleges that each of the Third-Party Defendants, by their acts
                        6   and omissions, or by the acts and omissions of their predecessors, representatives,
                        7   affiliates, employees, agents, lessees, and/or vendors, caused or contributed to the
                        8   purported contamination of the Contaminated Properties.
                        9         78.    Hi-Shear alleges that each of the Third-Party Defendants is thus
                       10   statutorily liable for all costs that Hi-Shear has incurred, and will continue to incur,
HAMRICK & EVANS, LLP




                       11   in response to purported contamination at the Contaminated Properties, including
                       12   the cost to investigate and remediate the purported environmental conditions
                       13   existing at the Contaminated Properties.
                       14         79.    Hi-Shear has expended or will expend, and will continue to
                       15   expend, funds for investigation, remediation and monitoring activities
                       16   required by state, federal and administrative authorities.
                       17         80.    The liability of each of the Third-Party Defendants has not been
                       18   determined or discharged by arbitration under California Health and Safety Code §
                       19   25356.6.
                       20         81.    Hi-Shear alleges that it is entitled to contribution and indemnification,
                       21   in whole or in part, for all costs incurred or to be incurred for compliance with state,
                       22   federal and/or administrative instructions, based on Health and Safety Code §
                       23   25363.
                       24   ///
                       25
                       26   ///
                       27
                       28   ///
                                                                      -34-
                                        HI-SHEAR CORPORATION'S THIRD AMENDED THIRD-PARTY COMPLAINT
                       Case 2:17-cv-07732-DSF-JPR Document 206 Filed 01/04/19 Page 35 of 41 Page ID
                                                        #:2401



                        1                              FIFTH CLAIM FOR RELIEF
                        2     Declaratory Relief under Carpenter-Presley-Tanner Hazardous Substances
                        3                 Act, Cal. Health & Safety Code Sections 25300 et seq.
                        4       (Against all Third-Party Defendants, except the Army, and ROES 1-10)
                        5         82.    Hi-Shear repeats the allegations contained in paragraphs 1 through 75
                        6   inclusive as though fully set forth herein.
                        7         83.    An actual controversy exists between Hi-Shear on the one hand and
                        8   each of the Third-Party Defendants on the other hand, regarding their respective
                        9   rights and obligations concerning necessary response costs under Health and Safety
                       10   Code Section 25363(e).
HAMRICK & EVANS, LLP




                       11         84.    Hi-Shear asserts that each of the Third-Party Defendants, as current or
                       12   prior owner and operators of the Contaminated Properties, is responsible for all
                       13   response costs regarding alleged contamination at or around the Contaminated
                       14   Properties. Hi-Shear denies that it is responsible for any investigation, testing,
                       15   removal, disposal, other remediation or monitoring of the alleged hazardous
                       16   substances at or around the Contaminated Properties.
                       17         85.    Hi-Shear desires a judicial determination of the rights and duties of Hi-
                       18   Shear, on the one hand, and each of Third-Party Defendants, on the other hand, with
                       19   respect to their respective rights, obligations, and duties related to the removal,
                       20   remediation, cleanup, evaluation, investigation, monitoring, assessment, and/or
                       21   mitigation of the alleged contamination at the Contaminated Properties.
                       22         86.    Hi-Shear therefore requests that this Court enter a declaratory judgment
                       23   declaring that each of the Third-Party Defendants is liable for all or part of the costs
                       24   plus interest of past, present, and future actions to be taken by Hi-Shear or other
                       25   persons to respond to releases or threatened releases at, or proximately caused by
                       26   conditions that existed, do exist, or will exist at or in connection with, the
                       27   Contaminated Properties; and for any past or future damages arising from the
                       28   Contaminated Properties.
                                                                      -35-
                                        HI-SHEAR CORPORATION'S THIRD AMENDED THIRD-PARTY COMPLAINT
                       Case 2:17-cv-07732-DSF-JPR Document 206 Filed 01/04/19 Page 36 of 41 Page ID
                                                        #:2402



                        1         87.    Such a judicial determination setting forth the parties' respective rights,
                        2   obligations, and duties is necessary in order for the respective parties to ascertain
                        3   their respective rights, obligations, and duties and to avoid the multiplicity of actions
                        4   that would result if Hi-Shear and/or each of the Third-Party Defendants were forced
                        5   to proceed against each other after each additional increment of response cost is
                        6   incurred over each party's respective equitable portion of liability.
                        7                              SIXTH CLAIM FOR RELIEF
                        8                                      Total Indemnity
                        9       (Against all Third-Party Defendants, except the Army, and ROES 1-10)
                       10         88.    Hi-Shear repeats the allegations contained in paragraphs 1 through 81
HAMRICK & EVANS, LLP




                       11   inclusive as though fully set forth herein.
                       12         89.    By reason of the foregoing, Hi-Shear alleges that if it is held
                       13   responsible for any of the claims being asserted against it in this action, then Hi-
                       14   Shear is entitled to total indemnity from each of the Third-Party Defendants for any
                       15   and all damages Hi-Shear incurs from any such liability.
                       16         90.    Specifically, Hi-Shear alleges that each Third-Party Defendant is
                       17   responsible, in whole or in part, for the contamination alleged above. Hi-Shear has
                       18   sustained damages as a result of that contamination and each Third-Party Defendant
                       19   is equitably responsible for those damages, in whole or in part.
                       20                            SEVENTH CLAIM FOR RELIEF
                       21                                   Equitable Indemnity
                       22       (Against all Third-Party Defendants, except the Army, and ROES 1-10)
                       23         91.    Hi-Shear repeats the allegations contained in paragraphs 1 through 84
                       24   inclusive as though fully set forth herein.
                       25         92.    Hi-Shear alleges that, in equity and good conscience, if the City or any
                       26   other third-party recovers against Hi-Shear, then Hi-Shear is entitled to equitable
                       27   indemnity, apportionment of liability, and contribution from each of the Third-Party
                       28   Defendants according to their respective fault, for the injuries and damages
                                                                      -36-
                                        HI-SHEAR CORPORATION'S THIRD AMENDED THIRD-PARTY COMPLAINT
                       Case 2:17-cv-07732-DSF-JPR Document 206 Filed 01/04/19 Page 37 of 41 Page ID
                                                        #:2403



                        1   allegedly sustained by the City, if any, by way of sums paid by Hi-Shear in
                        2   settlement, or in the alternative, any judgments rendered against Hi-Shear in the
                        3   action herein.
                        4         93.    Hi-Shear alleges that it will be compelled by the operation of applicable
                        5   Federal and State laws to incur necessary response costs consistent with the National
                        6   Contingency Plan and other abatement costs to remove, remediate, cleanup, evaluate,
                        7   investigate, monitor, assess, and/or mitigate the alleged contamination from the
                        8   Contaminated Properties, which are owned by the City, and to take other response
                        9   actions necessary to protect public health and to enforce the liability schemes set
                       10   forth in CERCLA and in State law.
HAMRICK & EVANS, LLP




                       11         94.    Hi-Shear alleges that each of the Third-Party Defendants is liable in
                       12   whole or in part for the alleged contamination at the Contaminated Properties as a
                       13   result of each of the Third-Party Defendants' current or prior ownership, management,
                       14   and oversight of the Contaminated Properties, including but not limited to allowing,
                       15   failing to stop, and/or causing the continued alleged release of hazardous substances
                       16   into the environment in or around the Contaminated Properties, and as a result of each
                       17   of the Third-Party Defendants' current or prior operations at the Contaminated
                       18   Properties, including but not limited to their release of hazardous materials into the
                       19   environment in or around the Contaminated Properties.
                       20         95.    Hi-Shear therefore alleges that each Third-Party Defendant is equitably
                       21   bound and obligated, to indemnify, reimburse, and hold harmless Hi-Shear for and
                       22   against any and all response costs and any other costs heretofore or hereafter incurred
                       23   by Hi-Shear in responding to, investigating, and remediating the purported
                       24   contamination at or about the Contaminated Properties, including attorneys fees,
                       25   which will be incurred as a result of Hi-Shear's investigation and remediation of the
                       26   environmental conditions at or about the Contaminated Properties.
                       27
                       28   ///
                                                                      -37-
                                        HI-SHEAR CORPORATION'S THIRD AMENDED THIRD-PARTY COMPLAINT
                       Case 2:17-cv-07732-DSF-JPR Document 206 Filed 01/04/19 Page 38 of 41 Page ID
                                                        #:2404



                        1                                  PRAYER FOR RELIEF
                        2         WHEREFORE, Hi-Shear prays for judgment as follows:
                        3         1.     Against each of the Third-Party Defendants for contribution under
                        4   CERCLA, as more fully set forth in Hi-Shear's first cause of action;
                        5         2.     Against each of the Third-Party Defendants for cost recovery under
                        6   CERCLA, as more fully set forth in Hi-Shear's second cause of action;
                        7         3.     Against each of the Third-Party Defendants for a judicial declaration
                        8   under CERCLA that each of the Third-Party Defendants is liable for all past and
                        9   future response costs, plus interest, incurred by Hi-Shear in connection with the
                       10   Contaminated Properties, as more fully set forth in Hi-Shear's third cause of action;
HAMRICK & EVANS, LLP




                       11         4.     Against each of the Third-Party Defendants, except the Army, for
                       12   contribution under the Carpenter-Presley-Tanner Hazardous Substances Act, Cal.
                       13   Health & Safety Code Sections 25300 et seq., as more fully set forth in Hi-Shear's
                       14   fourth cause of action;
                       15         5.     Against each of the Third-Party Defendants, except the Army, for a
                       16   judicial declaration under the Carpenter-Presley-Tanner Hazardous Substances Act,
                       17   Cal. Health & Safety Code Sections 25300 et seq. that each of the Third-Party
                       18   Defendants are liable for all past and future response costs incurred in connection
                       19   with the Contaminated Properties, as more fully set forth in Hi-Shear's fifth cause of
                       20   action;
                       21         6.     Against each of the Third-Party Defendants, except the Army, for total
                       22   indemnity, as more fully set forth in Hi-Shear's sixth cause of action;
                       23         7.     Against each of the Third-Party Defendants, except the Army, for
                       24   equitable indemnity, as more fully set forth in Hi-Shear's seventh cause of action;
                       25         8.     For costs of suit and attorneys’ fees incurred by Hi-Shear in this action
                       26   as permitted by statute; and
                       27         9.     For such other and further relief as the Court may deem just and proper.
                       28   ///
                                                                     -38-
                                        HI-SHEAR CORPORATION'S THIRD AMENDED THIRD-PARTY COMPLAINT
                       Case 2:17-cv-07732-DSF-JPR Document 206 Filed 01/04/19 Page 39 of 41 Page ID
                                                        #:2405


                            DATED: January 4, 2019                 HAMRICK & EVANS, LLP
                        1
                        2                                       By: /s/ David L. Evans
                                                                   DAVID L. EVANS
                        3                                          THOMAS P. SCHMIDT
                                                                   JEFF POOLE
                        4                                          Attorneys for Defendant, Counter-
                        5                                          Claimant, Third-Party Plaintiff, and Third-
                                                                   Party Defendant HI-SHEAR
                        6                                          CORPORATION
                        7
                        8
                        9
                       10
HAMRICK & EVANS, LLP




                       11
                       12
                       13
                       14
                       15
                       16
                       17
                       18
                       19
                       20
                       21
                       22
                       23
                       24
                       25
                       26
                       27
                       28
                                                                -39-
                                      HI-SHEAR CORPORATION'S THIRD AMENDED THIRD-PARTY COMPLAINT
                       Case 2:17-cv-07732-DSF-JPR Document 206 Filed 01/04/19 Page 40 of 41 Page ID
                                                        #:2406



                        1                             DEMAND FOR JURY TRIAL
                        2          Hi-Shear demands a jury trial on all claims and matters which it is entitled to
                        3   a trial by jury.
                        4
                            DATED: January 4, 2019                        HAMRICK & EVANS, LLP
                        5
                        6
                        7                                           By:       /s/ David L. Evans
                                                                           DAVID L. EVANS
                        8                                                  THOMAS P. SCHMIDT
                        9                                                  JEFF POOLE
                                                                           Attorneys for Defendant, Counter-
                       10                                                  Claimant, and Third-Party Plaintiff HI-
HAMRICK & EVANS, LLP




                                                                           SHEAR CORPORATION
                       11
                       12
                       13
                       14
                       15
                       16
                       17
                       18
                       19
                       20
                       21
                       22
                       23
                       24
                       25
                       26
                       27
                       28
                                                                    -40-
                                         HI-SHEAR CORPORATION'S THIRD AMENDED THIRD-PARTY COMPLAINT
                       Case 2:17-cv-07732-DSF-JPR Document 206 Filed 01/04/19 Page 41 of 41 Page ID
                                                        #:2407



                        1                              CERTIFICATE OF SERVICE
                        2          I certify and state that I am now and at all times herein mentioned was, a
                            citizen of the United States, over the age of eighteen (18) years, a resident of the
                        3   County of Los Angeles, and not a party to the within action or cause. My business
                            address is Hamrick & Evans, LLP, 2600 West Olive Avenue, Suite 1020, Burbank,
                        4   California 91505.
                        5          I hereby certify that I am employed in the office of a member of the bar of
                            this court at whose direction the service was made.
                        6
                                   I further certify that on January 4, 2019, I caused to be served the copies of
                        7   the attached:
                        8      HI-SHEAR CORPORATION'S THIRD AMENDED THIRD-PARTY
                            COMPLAINT FOR:
                        9      1.   CONTRIBUTION UNDER CERCLA
                               2.   COST RECOVERY UNDER CERCLA
                       10      3.   DECLARATORY RELIEF UNDER CERCLA
                               4.   CONTRIBUTION UNDER THE CARPENTER-PRESLEY-
HAMRICK & EVANS, LLP




                       11           TANNER HAZARDOUS SUBSTANCES ACT
                               5.   DECLARATORY RELIEF UNDER THE CARPENTER-
                       12           PRESLEY-TANNER HAZARDOUS SUBSTANCES ACT
                               6.   TOTAL INDEMNITY
                       13      7.   EQUITABLE INDEMNITY
                       14
                            on the parties in said action as follows:
                       15
                                BY CM/ECF NOTICE OF ELECTRONIC FILING: I electronically
                       16        filed the document(s) with the Clerk of the Court by using the CM/ECF
                                 system. Participants in the case who are registered CM/ECF users will be
                       17        served by the CM/ECF system. Participants in the case who are not
                                 registered CM/ECF users will be serve by mail or by any other means
                       18        permitted by the court rules.
                       19        (Federal) I declare that I am employed in the office of a member of the Bar of
                                  this Court, at whose direction the service was made.
                       20
                                  Executed on January 4, 2019, at Burbank, California.
                       21
                                                                               /s/ Karen Cech
                       22
                                                                               Karen Cech
                       23
                       24
                       25
                       26
                       27
                       28
                                                                        -41-
                                        HI-SHEAR CORPORATION'S THIRD AMENDED THIRD-PARTY COMPLAINT
